Case 1:19-cv-00139-RGA Document 55 Filed 12/09/19 Page 1 of 4 PageID #: 2135



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

COHERUS BIOSCIENCES, INC.,                    )
                                              )
                      Plaintiff,              )
                                              )
              v.                              ) C.A. No. 19-139 (RGA)
                                              )
AMGEN INC.,                                   )
                                              )
                      Defendant.              )

    AMGEN INC.’S MOTION FOR A DETERMINATION OF EXCEPTIONAL CASE
           AND AN AWARD OF FEES PURSUANT TO 35 U.S.C. § 285

       Pursuant to 35 U.S.C. § 285, Defendant Amgen Inc. (“Amgen”) hereby moves the Court

to declare this case exceptional and award Amgen its reasonable attorneys’ fees.1

       The grounds for this motion are set forth in Amgen’s opening brief submitted herewith.

A form Order is attached.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Jack B. Blumenfeld
OF COUNSEL:                                      Jack B. Blumenfeld (#1014)
                                                 Brian P. Egan (#6227)
Wayne M. Barsky                                  1201 North Market Street
GIBSON, DUNN & CRUTCHER LLP                      P.O. Box 1347
2029 Century Park East, Suite 4000               Wilmington, DE 19899
Los Angeles, CA 90067-3026                       (302) 658-9200
(310) 557-8183                                   jblumenfeld@mnat.com
                                                 began@mnat.com
Christine L. Ranney
GIBSON, DUNN & CRUTCHER LLP                      Attorneys for Defendant
1801 California Street
Denver, CO 80202
(303) 298-5700


1
      Pursuant to D. Del. L.R. 7.1.1, Amgen avers that a reasonable effort has been made to
reach agreement with Plaintiff Coherus Biosciences, Inc. on this motion, including oral
communication involving the parties’ Delaware counsel, but no agreement could be reached.
Case 1:19-cv-00139-RGA Document 55 Filed 12/09/19 Page 2 of 4 PageID #: 2136



Andrew Robb
GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304
(650) 849-5300

Ashbey Morgan
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201
(214) 698-3100

Wendy A. Whiteford
J. Drew Diamond
James A. High
AMGEN INC.
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
(805) 447-1000

December 9, 2019




                                     2
Case 1:19-cv-00139-RGA Document 55 Filed 12/09/19 Page 3 of 4 PageID #: 2137



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

COHERUS BIOSCIENCES, INC.,                       )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                ) C.A. No. 19-139 (RGA)
                                                 )
AMGEN INC.,                                      )
                                                 )
                       Defendant.                )

                 [PROPOSED] ORDER REGARDING ATTORNEYS’ FEES

       WHEREAS, the Court has reviewed Defendant Amgen Inc.’s Motion for a

Determination of Exceptional Case and an Award of Fees Pursuant to 35 U.S.C. § 285 and

Plaintiff Coherus Biosciences, Inc.’s Opposition thereto;

       IT IS HEREBY ORDERED that Defendant Amgen Inc.’s Motion is GRANTED. The

Court finds that this is an exceptional case and that Amgen Inc. is entitled to reasonable

attorneys’ fees and related expenses for this litigation.

       Amgen Inc. shall file an accounting of attorneys’ fees no later than fourteen (14) days

from the date of this Order.



       This ___ day of _______________, 2020.



                                                            ______________________________
                                                                   United States District Judge
Case 1:19-cv-00139-RGA Document 55 Filed 12/09/19 Page 4 of 4 PageID #: 2138



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

December 9, 2019, upon the following in the manner indicated:

Robert M. Oakes, Esquire                                               VIA ELECTRONIC MAIL
FISH & RICHARDSON P.C.
222 Delaware Avenue, 17th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Juanita R. Brooks, Esquire                                             VIA ELECTRONIC MAIL
W. Chad Shear, Esquire
Megan A. Chacon, Esquire
FISH & RICHARDSON P.C.
12390 El Camino Real
San Diego, CA 92130
Attorneys for Plaintiff

Dexter J.S. Whitley, Esquire                                           VIA ELECTRONIC MAIL
FISH & RICHARDSON P.C.
1180 Peachtree Street NE, 21st Floor
Atlanta, GA 30309
Attorneys for Plaintiff



                                             /s/ Jack B. Blumenfeld
                                             ___________________________
                                             Jack B. Blumenfeld (#1014)
